DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 9/18/2019.  Claims 1-30 are pending in the case. Claims 1 and 16 are independent claims.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 9/18/2019, 12/4/2019, 1/15/2020, 3/16/2020, 5/4/2020, 10/25/2020, 10/28/2020, 11/27/2020, and 2/15/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. They have been placed in the application file, and the information referred to therein has been considered as to the merits.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Amber Beckley (USPTO Reg. No. 72,874) on March 11, 2021.

Mrs. Beckley in the interview of March 11, 2021 authorized the Examiner to amend claims 1 and 16 in the application as follows:

1. (Currently Amended)  A computer-implemented method for implementing a distributed computer system for processing data, the data originating from a client of the distributed computer system, the distributed computer system having a plurality of storage devices and a supervisory computer, the method executable by the supervisory computer, the method comprising:
[[•]]    receiving, by the supervisory computer, an indication of a redundancy algorithm to be used for generating redundancy-data based on the data,
[[o]] the redundancy-data to be stored by a set of storage devices,
[[o]] the redundancy algorithm being indicative of a number of storage devices that need to store the redundancy-data for the data to be recoverable;
[[•]]    receiving, by the supervisory computer, an indication of a failure-model algorithm to be used for confirming successful storage of the data to the client,
[[o]] successfully stored data being guaranteed to be recoverable at a future moment in time if at least one combination of storage devices is unavailable at the future moment in time;

[[•]]    instructing, by the supervisory computer, the set of storage devices to store the redundancy-data,
[[o]] a given storage device being configured to notify the supervisory computer once the redundancy-data is stored thereby;
at a data access moment time:
[[•]]    receiving, by the supervisory computer, an indication of an access request for the data; and
[[•]]    applying, by the supervisory computer, the failure-model algorithm onto notifications received from the set of storage devices for non-ambiguously determining whether a confirmation of successful storage of the data has been provided to the client at the data storage moment in time.

16. (Currently Amended)  A distributed computer system for processing data, the data originating from a client of the distributed computer system, the distributed computer system having a plurality of storage devices and a supervisory computer, the supervisory computer being configured to:
[[•]]    receive an indication of a redundancy algorithm to be used for generating redundancy-data based on the data,
[[o]]  the redundancy-data to be stored by a set of storage devices,
[[o]]  the redundancy algorithm being indicative of a number of storage devices that need to store the redundancy-data for the data to be recoverable;

[[o]]  successfully stored data being guaranteed to be recoverable at a future moment in time if at least one combination of storage devices is unavailable at the future moment in time;
at a data storage moment in time:
[[•]]    instruct the set of storage devices to store the redundancy-data,
[[o]]  a given storage device being configured to notify the supervisory computer once the redundancy-data is stored thereby;
at a data access moment time:
[[•]]    receive an indication of an access request for the data; and
[[•]]    apply the failure-model algorithm onto notifications received from the set of storage devices for non-ambiguously determining whether a confirmation of successful storage of the data has been provided to the client at the data storage moment in time.

Allowable Subject Matter
	Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A computer-implemented method for implementing a distributed computer system for processing data, the data originating from a client of the distributed computer system, the distributed computer system having a plurality of storage devices and a supervisory computer, the method executable by the supervisory computer, the method comprising:
    receiving, by the supervisory computer, an indication of a redundancy algorithm to be used for generating redundancy-data based on the data,
the redundancy-data to be stored by a set of storage devices,
the redundancy algorithm being indicative of a number of storage devices that need to store the redundancy-data for the data to be recoverable;
    receiving, by the supervisory computer, an indication of a failure-model algorithm to be used for confirming successful storage of the data to the client,
successfully stored data being guaranteed to be recoverable at a future moment in time if at least one combination of storage devices is unavailable at the future moment in time;
at a data storage moment in time:
    instructing, by the supervisory computer, the set of storage devices to store the redundancy-data,
a given storage device being configured to notify the supervisory computer once the redundancy-data is stored thereby;
at a data access moment time:
    receiving, by the supervisory computer, an indication of an access request for the data; and
    applying, by the supervisory computer, the failure-model algorithm onto notifications received from the set of storage devices for non-ambiguously determining whether a confirmation of successful storage of the data has been provided to the client at the data storage moment in time.

16.  A distributed computer system for processing data, the data originating from a client of the distributed computer system, the distributed computer system having a plurality of storage devices and a supervisory computer, the supervisory computer being configured to:
    receive an indication of a redundancy algorithm to be used for generating redundancy-data based on the data,
the redundancy-data to be stored by a set of storage devices,
the redundancy algorithm being indicative of a number of storage devices that need to store the redundancy-data for the data to be recoverable;
    receive an indication of a failure-model algorithm to be used for confirming successful storage of the data to the client,
successfully stored data being guaranteed to be recoverable at a future moment in time if at least one combination of storage devices is unavailable at the future moment in time;
at a data storage moment in time:

a given storage device being configured to notify the supervisory computer once the redundancy-data is stored thereby;
at a data access moment time:
    receive an indication of an access request for the data; and
    apply the failure-model algorithm onto notifications received from the set of storage devices for non-ambiguously determining whether a confirmation of successful storage of the data has been provided to the client at the data storage moment in time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Srinivasan et al. (U.S. Patent Publication No. US 2013/0042156 A1) teaches initiating storage of data on multiple storage devices and confirming storage of the data after the data has been stored on one but not necessarily all of the devices. A storage server receives, from a client, a request to store data.  In response to the request, the storage server initiates, in parallel, storage of the data on multiple storage systems. The storage server detects that the data has been stored on any one of the storage systems, such as an auxiliary system, and, in response, indicates, to the client, that the data has been stored.
Colgrove et al. (U.S. Patent Publication No. US 2012/0066449 A1) teaches effectively scheduling read and write operations among a plurality of solid-state storage devices. A computer system comprises client computers and data storage arrays 
Karr et al. (U.S. Patent Publication No. US 2021/0019093 A1) teaches efficiently transferring data between tiers in a virtual storage system, including: receiving, by the virtual storage system, a request to write data to the virtual storage system; transforming, within storage provided by a first tier of storage of the virtual storage system, the data to generate transformed data; and migrating, from the first tier of storage to a second tier of storage that is more durable than the first tier of storage of the virtual storage system, at least a portion of the transformed data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/I.C./
Examiner, Art Unit 2114


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114